              Case 7:21-mj-01091 Document 1 Filed on 05/18/21 in TXSD Page 1 of 2
                                                                                                                                _)


   AO 91 (Rev. 11/11) Criminal Complaint
    United States Courts                                             .                                    .
  Southern District of Texas            UNITED STATES·~DISTRICT COURT
           FILED                                                    ·for the
       May 18, 2021
                                                          Southern District of Texas
Nathan Ochsner, Clerk of Court
                  United States of America                               )
                                   v.                                    )

     Jonhatan ALVARADO Arreazola (YOB: 1998) USA
                                                                         )
                                                                         )
                                                                                Case No.·   11. i.r- /o1 I -M
                                                                         )
                                                                         )
                                                                         )
                             Defendant(s)


                                                    CRIMINAL COMPLAINT
            I, the.complainant in this case, state that the following is true to the best ofmy knowledge and belief.
   On or about the date(s) of                    May 17, 2021                  in the county of                Hidalgo          in the
        Southern          District of             Texas             , the defendant(s) violated:

               Code Section                                                       Offense Description


                                                   Possess with the Intent to Distribute approximately 13.1 p kilograms of
   21 USC 841                                      cocaine, a schedule II controlled substance                   .




            This criminal complaint is based on these facts:
                                                              (See Attachment)




            gf Continued on the attached sheet.

    Complaint .authorized by: A.USA Laura Garcia                                                   /s/ Kevin Buechner
                                                                                                   Complainant's signature
     Submitted by ~eliable electronic means, sworn to
     and attested to telephonically per Fed . R. Cr .                                       Kevin Buechner DEA Special Agent
   · 4.1 , and probable cause found on:
                                                                                                    Printed name and title




   Date:              05/18/2021


   City an_d state:                         McAllen, Texas                              Juan F. Alanis, U.S. Magistrate Judge
                                                                                                    Printed name and title
Case 7:21-mj-01091 Document 1 Filed on 05/18/21 in TXSD Page 2 of 2




                             ATTACHMEN_T A
1. On May 17, 2021, Drug Enforcement Administration (DEA) agents received information
   that kilogram quantities of suspected cocaine are being held at a household located in
   Pharr, Texas.                                    .

2. On this same date, DEA _agents went to the household in Pharr, Texas and knocked on the
   door at the residence. Agents then encountered Jonhatan ALVARADO-Arreazola and
   asked ALVARADO for consent to search the residence. ALVARADO provided verbal
   and written consent for agents to search the residence. Agents then found and seized 12
   bricks of suspected narcotics
                         ·
                                 iri a closet located in one of the bedrooms
                                                                           l
                                                                             inI the residence.
   The suspected narcotics fo~ld tested positive for cocaine and weighed approximately _
   13.15 kilograms.                       '

3. ALVARADO was provided his Miranda Warnings and_agreed to speak with Drug
   Enforcement Administration Special Agents. ALVARADO ·stated he_knew the narcotics
   were in the residence, and he would store the narcotics for intended payment.
